Order entered December 29, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01312-CV

                                  CHAN PAK, Appellant

                                             V.

                              AD VILLARAI, LLC, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06030

                                         ORDER
       We DENY as moot appellant’s October 14, 2014 motion for an extension of time to file a

notice of appeal.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE